Judgment, Supreme Court, New York County (Rose Rubin, J., at plea; Harold Beeler, J., at sentencing) rendered October 5, 1995, convicting defendant of criminal possession of stolen property in the fourth degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
Defendant’s motion to withdraw his guilty plea was properly denied after sufficient inquiry. Contrary to defendant’s conclusory allegations made at sentencing and on appeal, the record establishes that the plea was entered knowingly, intelligently and voluntarily (see, People v Frederick, 45 NY2d 520) and that defendant received effective assistance of counsel at all stages of the proceedings (see, People v Ford, 86 NY2d 397, 404). By withdrawing his pending suppression motions in connection with his guilty plea, defendant waived appellate review of any suppression issues (People v Fernandez, 67 NY2d 686). Review of defendant’s remaining contentions, all of which are merit-less in any event, is foreclosed by defendant’s guilty plea (People v Taylor, 65 NY2d 1). Concur—Sullivan, J. P., Rosenberger, Ellerin and Nardelli, JJ.